DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "A vehicle hitching assistance system includes a steering system including a vehicle steering wheel, a powertrain control system including an accelerator and a gear selector, a brake system including service brakes and a parking brake, and a controller. The controller executes an automated hitching maneuver, monitors the system for an interruption event. Upon identifying a standard interruption event, the controller causes the steering wheel to move to a centered position, causes the gear selector to engage a park mode, engages the parking brake, and ceases control of the steering system, the powertrain control system and the brake system. Upon identifying an exception interruption event, the controller ceases control of the steering system, the powertrain control system, and the brake system without causing the steering wheel to move to the centered position.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Michael T. Hages (Reg. No.57,110) on May 21, 2021.


The claims have been amended as follows:

2. (Currently Amended) The system of claim 1, wherein the controller further, upon detecting the interruption event: classifies of the interruption events as either a pause event or an abort event; if the interruption event is the pause event, maintains an active state while waiting for a user-initiated resume request; and if the interruption event is the abort event, enters a deactivated state including terminating the automated hitching maneuver. 

4. (Currently Amended) The system of claim 2, further including a door sensor, wherein: the controller classifies the interruption event as a pause event based on any of: user interference with the steering wheel; 

7. (Currently Amended) The system of claim 1, further including a door sensor, and a user-system input device, wherein: the controller further causes the gear selector to engage a park mode and engages the parking brake, upon identifying the exception interruption event based on one of: the steering system indicating user interference with the steering wheel; or the powertrain control system indicating a user change in a configuration of the gear selector; and the controller further causes the gear selector to engage the park mode but does not engage the parking brake, upon identifying the exception interruption event based on the door sensor indicating at least one of a plurality of vehicle doors being opened.

13. (Currently Amended) The vehicle of claim 12, wherein the controller further, upon detecting the interruption event: classifies of the interruption events as either a pause event or an abort event; if the interruption event is the pause event, maintains an active state while waiting for a user-initiated resume request; if the interruption event is the abort event, enters a deactivated state including terminating the automated hitching maneuver; and when receiving the user-initiated resume request, the controller acquires control of the steering system, the powertrain control system, and the brake system.

14. (Currently Amended) The vehicle of claim 13, further including a door sensor and a system fault sensor, wherein: the controller classifies the interruption event as the pause event based on any of: user interference with the steering wheel; the abort event based on any of: user cancelation of the automated hitching maneuver; or the system fault sensor identifying a system fault.

15. (Currently Amended) The vehicle of claim 12, wherein the controller further does not cause the gear selector to engage the park mode, or engage the parking brake, upon identifying the exception interruption event based on 

16. (Currently Amended) The vehicle of claim 12, further including a door sensor, and a user-system input device, wherein: the controller further causes the gear selector to engage a park mode and engages the parking brake, upon identifying the exception interruption event based on one of: the steering system indicating user interference with the steering wheel; or the powertrain control system indicating a user change in a configuration of the gear selector; and the controller further causes the gear selector to engage the park mode but does not engage the parking brake, upon identifying the exception interruption event based on the door sensor indicating at least one of a plurality of vehicle doors being opened.

17. (Currently Amended) The vehicle of claim 12, wherein: while executing the automated hitching maneuver, the controller further causes disablement of a vehicle emergency braking system and a rear object detection system; and upon identifying one of s or s, the controller allows for 

18. (Currently Amended) The vehicle of claim 12, wherein: while executing the automated hitching maneuver, the controller further causes disablement of a vehicle emergency braking system and a rear object detection system; and upon identifying one of s or s, the controller allows for reactivation of the vehicle emergency braking system and the rear object detection system.

20. (Currently Amended) A method for assisting a vehicle in hitching with a trailer, comprising: electronically controlling a steering system, a powertrain control system a brake system of the vehicle; monitoring at least one of the steering system, the powertrain control system indicating a user change in a configuration of a gear selector, a vehicle door sensor, a user-system input device, a system fault sensor, and a vehicle speed sensor for an interruption event; detecting the interruption event and identifying the interruption event as one of a standard interruption event or an exception interruption event; upon identifying the standard interruption event, causing a steering wheel of the vehicle to move to a centered position, causing the gear selector to engage a park mode, engaging a parking brake, and ceasing control of the steering system, the powertrain control system and the brake system; and upon identifying the exception interruption event, ceasing control of the steering system, the powertrain control system 

Reason for Allowance
Claims 1-20 are allowed.
        The instant invention with respect to claims 1, 12, and 20 teaches
                    “A hitching assistance system for a vehicle, comprising: a steering system including a vehicle steering wheel; a powertrain control system including an accelerator and a gear selector configuring the powertrain control system among park, neutral, drive, and reverse modes; a brake system including service brakes for slowing the vehicle to a stop and a parking brake for maintaining the vehicle at a stop; and a controller: executing an automated hitching maneuver including controlling the steering system, the powertrain control system and the brake system to back the vehicle toward a trailer; monitoring the hitching assistance system for an interruption event; detecting the interruption event and identifying the interruption event as one of a standard interruption event or an exception interruption event; upon identifying the standard interruption event, causing the steering wheel to move to a centered position, causing the gear selector to engage a park mode, engaging the parking brake, and ceasing control of the steering system, the powertrain control system and the brake system; and upon identifying the exception interruption event, ceasing control of the steering system, the powertrain control system and the brake system, without causing the steering wheel to move to the centered position.”

an automated hitching maneuver including controlling the steering system, the powertrain control system and the brake system to back the vehicle toward a trailer; monitoring the hitching assistance system for an interruption event; detecting the interruption event and identifying the interruption event as one of a standard interruption event or an exception interruption event; upon identifying the standard interruption event, causing the steering wheel to move to a centered position, causing the gear selector to engage the park mode, engaging the parking brake, and ceasing control of the steering system, the powertrain control system and the brake system; and upon identifying the exception interruption event, ceasing control of the steering system, the powertrain control system and the brake system without causing the steering wheel to move to the centered position.”

                   “A method for assisting a vehicle in hitching with a trailer, comprising: electronically controlling a steering system, a powertrain control system a brake system of the vehicle; monitoring at least one of the steering system, the powertrain control system indicating a user change in a configuration of a gear selector, a vehicle door sensor, a user-system input device, a system fault sensor, and a vehicle speed sensor detecting the interruption event and identifying the interruption event as one of a standard interruption event or an exception interruption event; upon identifying the standard interruption event, causing a steering wheel of the vehicle to move to a centered position, causing the gear selector to engage a park mode, engaging a parking brake, and ceasing control of the steering system, the powertrain control system and the brake system; and upon identifying the exception interruption event, ceasing control of the steering system, the powertrain control system and the brake system without causing the steering wheel to move to the centered position.”

          SINGH et al. (US Pub. No.: 2016/0052548 A1) teaches “The present invention relates to a system (1) for aligning a tow hitch (5) mounted to a vehicle (3) with a trailer coupling (7) mounted to a trailer (9). An imaging system (11, 13, 15) is provided to generate image data for analysis by a processor (37) to identify first and second feature sets (35, 39) associated with the trailer (9). The processor generates a guidance signal for steering the vehicle (3) at least substantially to align the tow hitch (5) with the trailer coupling (7). When the distance between the vehicle (3) and the trailer (9) is greater than a predefined threshold, the position of the trailer coupling (7) relative to the tow hitch (5) is determined in dependence on said first feature set (35). When the distance between the vehicle (3) and the trailer (9) is less than said predefined threshold, the position of the trailer coupling (7) relative to the tow hitch (5) is determined in dependence on said second feature set (39). Aspects of the invention also relate to a processor (37); a vehicle (3); and a method of aligning a tow hitch (5) with a trailer coupling (7).”

         Luo et al. (US Pub. No.: 2013/0226390 A1) teaches “A system for assisting a driver in aligning a trailer hitch of a vehicle with a trailer coupling of a trailer. The system includes a camera system with a field of view behind the vehicle. A controller analyzes image data from the camera system and detects a first target affixed to the trailer coupling. The first target is of a known size and dimensions. The controller determines the location of the trailer coupling relative to the trailer hitch based on the image data and the known size and dimensions of the trailer coupling marker. The controller then determines a path of travel from the current position of the vehicle to a second position where the trailer hitch will be positioned within a predetermined threshold distance from the trailer coupling.”

          Lu et al. (US Pub. No.: 2014/0085472 A1) teaches “A vision system for a vehicle includes a rearward facing camera disposed at a rearward portion of a vehicle. With a trailer attached to the vehicle and rearward of the vehicle, a processor is operable to process captured images and, responsive at least in part to the processing, is operable to determine a plurality of trailer and vehicle-trailer interface parameters. The system is operable to calculate a calculated trailer angle based at least in part on calculations involving the parameters and a steering angle of the vehicle. Responsive to processing of images captured by the camera, the system is operable to determine a determined trailer angle of the trailer relative to a longitudinal axis of the vehicle. Responsive to the determined trailer angle and the calculated trailer angle, the system is operable to 

         The cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2-11, 13-19 are either directly or indirectly dependent upon independent claims 1, 12, and 20, therefore, are allowed in view of their dependence upon claims 1, 12, and 20.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shank et al. (US Pub. No.: 2014/0012465 A1) teaches “A vehicle trailer connect system and automated parking system for use with a motor vehicle. Apparatus of the system has an input for obtaining information from a vehicle communication bus; an output for sending information to a vehicle communications bus; a control circuit for controlling the position and movement of a motor vehicle; an image gathering system to obtain visual or spatial data between a motor vehicle hitch and a hitch receiver attached to the trailer. A system controller guides vehicle steering as the vehicle is backed through a field of view of the image gathering system.”

         Li et al.  (US Pub. No.: 2018/0251153 A1) teaches “A method of maneuvering a vehicle in reverse for attachment to a trailer is disclosed. The method includes receiving one or more images from one or more cameras positioned on a back portion of the vehicle and identifying one or more trailers within the one or more images. The method also includes receiving an indication of a selected trailer from the one or more trailers. Additionally, the method includes determining a vehicle path from an initial position to a final position. The vehicle path includes maneuvers configured to direct the vehicle in a rearward direction along the vehicle path from the initial position to the final position. The method also includes executing one or more behaviors causing the vehicle to take an action to autonomously follow the vehicle path and execute the maneuvers.”        
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667